Citation Nr: 0318156	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  97-25 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-operative causalgia of the left ilio-
inguinal nerve.

2.  Entitlement to a compensable disability rating for a left 
inguinal scar.


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Heather J. Harter



INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Oakland, California, which granted a claim by the veteran 
seeking entitlement to disability benefits for causalgia, 
post-herniorrhaphy pain syndrome, post-operative resection of 
the ilioinguinal nerve times two pursuant to 38 U.S.C.A. § 
1151 (West 1992), and assigned a 10 percent disability 
rating.

This case was before the Board in October 1998, at which time 
an increased disability rating for causalgia, post- 
herniorrhaphy pain syndrome, post-operative resection of the 
ilioinguinal nerve times two was denied.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court). In December 1999, the Court 
approved a Joint Motion to vacate the Board decision, to 
remand the case, and to stay further proceedings (Joint 
Motion).  It requested Board consideration of additional 
evidence and explicit consideration of the assignment of a 
separate rating for the veteran's herniorrhaphy scar.  

In September 2000 the Board remanded the case to the RO so 
that the veteran could be provided with a thorough medical 
examination.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107 (West 2002), became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a the claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims, such as the 
instant ones, filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Upon remand, after completing the evidentiary development 
requested by the Board, the RO separated the rating assigned 
for the veteran's herniorrhaphy scar from the rating assigned 
to the nerve impairment (causalgia) which resulted from the 
herniorrhaphy procedure.  A noncompensable disability rating 
was assigned.  The RO also referred the question of an extra-
schedular rating for the causalgia to the VA's Director of 
Compensation and Pension.  By letter of April 2003, the 
Director approved an extra-schedular evaluation of 30 percent 
for causalgia of the left ilio-inguinal nerve to represent 
the severe level of impairment the veteran experiences.  In 
so doing, the Director noted that this evaluation was 
comparable with the evaluation assigned for major nerve 
groups listed in the rating schedule.  The RO implemented 
this increase and assigned an effective date of June 15, 
1990.

During the time that this appeal has been pending, the 
veteran filed new claims for entitlement to service 
connection for major depression, anorexia, hyponatremia, 
benign prostatic hypertrophy, and entitlement to a total 
disability rating on the basis of individual unemployability 
due to service-connected disabilities.  By rating decisions 
of November 2001 and April 2003, the RO granted service 
connection for major depression, and denied the other claims.  
The veteran has not perfected appeals to the Board as to any 
of these matters; therefore the Board has no jurisdiction 
over them.




FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's ilio-inguinal 
causalgia has been manifested by severe pain, but no motor or 
sensory impairment.  

2.  With the exception of the points in time when the veteran 
was receiving a 100 percent temporary total disability 
rating, throughout the appeal period, the veteran's ilio-
inguinal scar has not caused limitation of function of the 
affected part, has not been manifested by pain and tenderness 
or ulceration, and does not include an area exceeding 6 
square inches.


CONCLUSION OF LAW

1.  A disability rating in excess of 30 percent for ilio-
inguinal causalgia is not warranted.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.120, 4.123, 4.124, 
4.124a, Diagnostic Code 8530 (2002).

2.  A compensable disability rating is not warranted for an 
inguinal scar.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.118, Diagnostic Code 7805 (prior to August 30, 
2002); 38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7805 
(subsequent to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In this case, the 
veteran was notified of the provisions of the VCAA, including 
the VA's responsibilities vs. his responsibilities in the 
development of his claims by letter of April 2001.

The veteran has been fully informed throughout the pendency 
of this appeal of the laws and regulations under which his 
claims would be adjudicated.  He was provided with the 
substance of the regulations implementing the VCAA in a 
November 2001 Supplemental Statement of the Case.  The 
regulatory criteria for the evaluation of scars was amended 
effective August 30, 2002.  The RO provided the veteran with 
the new criteria in the April 2003 Supplemental Statement of 
the Case.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  Following 
the lengthy course of this appeal, the Board is of the 
opinion that all relevant evidence to support the veteran's 
claim has been obtained, with the cooperation of the RO, the 
veteran, and his attorney.  The veteran's VA treatment 
reports have been associated with the file, as have all 
private treatment reports identified by the veteran.  The 
veteran has been provided with multiple VA compensation 
examinations pertinent to his service-connected causalgia and 
his scar.  Furthermore, the December 1999 Order of the Court 
has been fulfilled, as all actions set forth in the Joint 
Motion for Remand have been accomplished.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist the veteran in the development of his 
claims.

Standard of Review

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

History

In June 1990, the veteran underwent surgical repair of a left 
direct inguinal hernia at a VA medical facility.  After the 
surgery, he developed causalgia, which was determined to have 
resulted from the hernia operation.  By rating decision of 
May 1995, the VA granted compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for the residual nerve 
impairment caused by the operation and assigned a 10 percent 
disability rating.  This 10 percent rating remained in effect 
until April 2003, when the RO implemented the extra-schedular 
evaluation of 30 percent approved by the VA Director of 
Compensation and Pension.  Because the RO implemented the 30 
percent rating effective in June 1990, the date of the 
veteran's hernia operation, the issue currently before the 
Board is entitlement to an initial disability rating in 
excess of 30 percent.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for his ilio-inguinal 
causalgia and the scar following the initial award of 
compensation benefits, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of compensation 
benefits until the present.  Fenderson v. West, 12 Vet. App. 
119 (1999).   

Entitlement to a disability rating in excess of 30 percent 
for post-operative causalgia of the left ilio-inguinal nerve.

Review of the veteran's medical records reveals that after 
the veteran's June 1990 hernia surgery, he reported having a 
severe burning pain in his left groin.  A diagnosis of nerve 
entrapment post inguinal hernia repair was rendered.  Further 
surgery consisting of an exploration of the left inguinal 
region to free the ilioinguinal nerve was accomplished in 
August 1990.  Despite this effort, he required local nerve 
blocks for relief of pain in August 1990 and in October 1990.  
In February 1991, he underwent further surgery for resection 
of the ilioinguinal nerve and removal of scar tissue with 
closure of the external oblique over the weakened floor of 
the inguinal herniorrhaphy.  

In April and May 1991, the veteran required two more nerve 
blocks with only mild pain relief.  The diagnosis was 
inguinal nerve neuroma/entrapment.  He again underwent 
surgery in May 1991 for resection of the ilioinguinal nerve 
and the iliohypogastric nerve.  The diagnosis was neuroma of 
the ilioinguinal and iliohypogastric nerves after a left 
inguinal hernia repair.  In June 1991 an epidural catheter 
was placed for relief of the continuing pain.  The veteran 
continued to suffer severe pain, however, and explored 
options for pain relief at the University of California at 
San Francisco Pain Management Center, where physicians 
rendered a diagnosis of peripheral nerve injury of the left 
ilioinguinal nerve.  

The veteran underwent another left groin exploration in 
November 1993, with excision of a scar and possible neuroma.  

Despite multiple attempts at nerve blocks and various 
medications, the veteran continued to suffer pain related to 
the left ilioinguinal nerve.  Morphine provided only partial 
relief.  During a May 1996 hearing at the RO, the veteran 
testified that the morphine took the sharp edge off the pain, 
but did not get rid of the pain.  He stated that he slept 
only two or three hours a night and that the most comfortable 
way to sleep was in the fetal position.  

According to the report of a June 1996 VA examination, the 
veteran had tried a T-12 block, a course of acupuncture and a 
TENS unit without relief.  He continued to take morphine.  
Upon examination, the surgical scar was described as well-
healed.  There was tenderness localized to the incision area, 
with no radiation and there was no sensory loss in the area 
of the scar.  

Outpatient treatment reports in 1996 and 1997 from the VA and 
from the veteran's private physicians reflect that his 
physicians felt all treatment interventions for pain 
management had failed to provide satisfactory pain relief.  
The morphine was helpful although it only provided partial 
relief.  Because no further treatment options remained, his 
physicians turned their attention to addressing the veteran's 
symptoms of depression which had developed as a result of the 
constant, on-going pain.  [Service connection for depression 
secondary to causalgia has been granted and thus any symptoms 
resulting from depression are not for consideration herein.]

Treatment reports dated from 1998 through the present reflect 
that the veteran continues to take morphine for partial 
relief of the causalgia.  In March 2000, Capsacin cream was 
added to his medication regimen with good results, as he 
subsequently reported "good relief" of his pain.  An 
October 2000 letter from a private physician reflects that 
the veteran was markedly limited in his activities of daily 
living by his severe pain which often interfered with his 
sleep and limited his ability to walk.  

The report of an April 2001 VA examination reflects that the 
veteran's gait was characterized by mild flexion at the hips 
due to pain.  At that time, the veteran reported that the 
Capsaicin Cream did not offer any significant benefit.  
Straight leg raising caused substantial discomfort 
bilaterally, left greater than right.  Strength in both legs 
appeared to be normal, although the left leg examination was 
limited by his pain.  Deep tendon reflexes were 1+ at the 
knees; ankle jerks were unobtainable bilaterally.  
Superficial sensation distally in the legs was intact.  Pin 
sensation was appreciated normally in the area of the left 
groin incision and no clear allodynia was noted.  The 
examiner noted that the veteran had restrictions in that he 
could not sit for any period of time due to his chronic 
regional pain syndrome.  The examiner opined that his pain 
management with opiates was suboptimal but seemed to be the 
best that could be achieved.

Private treatment records dated in May 2001 reflect that the 
veteran tried Methadone for pain control instead of morphine, 
but the Methadone was poorly tolerated, so his physician 
switched him back to morphine.

Analysis

Disability in the neurological field is ordinarily to be 
rated in proportion to the impairment of motor, sensory or 
mental function.  Consideration is to be given especially to 
psychotic manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, injury to the skull, etc.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.  38 C.F.R. § 4.120.

Peripheral neuralgia characterized by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124.  
Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate 
incomplete paralysis.  38 C.F.R. § 4.123.

The rating schedule provides a maximum rating of 10 percent 
for severe to complete paralysis of the ilio-inguinal nerve.  
Mild or moderate paralysis of the ilio-inguinal nerve is 
awarded a noncompensable evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8530.

As set forth above, the VA has already provided the veteran 
an extra-schedular disability rating under the provisions of 
38 C.F.R. § 3.321, thereby recognizing the exceptional nature 
of the veteran's causalgia.  The maximum disability rating 
for complete paralysis of the ilio-inguinal nerve provided by 
the rating schedule is 10 percent.  Thus, in assigning a 
rating of 30 percent, the VA has recognized the extraordinary 
nature of the veteran's pain and the impairment which has 
resulted from it.  However, as this grant does not represent 
a complete grant of the benefits sought on appeal, the Board 
will consider whether an extra-schedular rating in excess of 
30 percent is warranted.  AB v. Brown, 6 Vet. App. 35 (1993).  

According to the guidance provided by 38 C.F.R. §§ 4.120, 
4.123, and 4.124, neurological disability should be measured 
by the resulting amount of impairment of motor, sensory, and 
mental function.  According to the medical evidence, the 
veteran's ilio-inguinal causalgia causes very little actual 
impairment of function other than the extreme pain that he 
feels.  Strength in both legs was normal on the recent April 
2001 examination and none of the earlier medical evidence 
indicates a decrease in left leg strength during the time 
period since 1990.  Similarly, superficial sensation in both 
legs has been intact throughout the relevant time frame.  No 
other neurological deficits or motor deficits are identified 
on any of the private or VA medical records.  

None of the foregoing analysis is intended to minimize in any 
way the seriousness of the veteran's pain.  He will likely be 
reliant upon opiate medication for the rest of his life due 
to the ilio-inguinal causalgia.  As his physicians have 
noted, corroborated by both his own statements and the report 
of the 2001 VA examination, he has functional limitations in 
terms of being unable to sit for long periods of time and in 
his ability to sleep.  He can drive, but with some 
difficulty.  As the Director of the Compensation and Pension 
Service noted in assigning the 30 percent extra-schedular 
rating, this rating is comparable to the evaluation assigned 
for severe impairment to major nerve groups listed in the 
rating schedule.  At this point, the Board cannot ascertain 
any medical evidence which would support the assignment of a 
higher disability rating than 30 percent, absent further 
impairment of function resulting from ilio-inguinal 
causalgia.  Indeed, this rating recognizes the severe 
impairment in his lifestyle and level of comfort resulting 
from pain suffered by the veteran.  The preponderance of the 
evidence is against the assignment of a higher disability 
rating and the veteran's claim must be denied.

Entitlement to a compensable disability rating for a left 
inguinal scar.

As described in detail above, the veteran has undergone 
multiple surgeries in his left inguinal region for hernias 
and ilio-inguinal nerve complications.  

The most comprehensive description of the resulting scar 
contained in the claims file is found in the report of an 
April 2001 VA skin examination.  This examination report 
provides the most detailed description of the scar.  
According to the report of this examination, the veteran 
reported that he does not have pain in the scar itself.  Upon 
examination, the left inguinal scar was five inches long by 
1/8 of an inch wide.  It was well-healed, not irregular, and 
appeared to be fairly normal.  There was some evidence of 
loss of tissue below the scar near the medial end of the 
scar, likely from the many surgeries he had undergone.  The 
scar was not painful upon examination and was "basically not 
tender."  There was no ulceration in the scar and the 
veteran did not have any limitation of function from the 
scar.  The examiner noted that the scar appeared to be well-
healed and proffered a diagnosis of "left inguinal hernia 
surgery scar, 5" X 1/8", with some slight loss of tissue 
near the medial end of the scar, with considerable pain below 
the scar, but none actually in the scar."  

Between August 1990 and August 2002, the pertinent rating 
criteria provided that scars, such as the one under 
consideration which is located on the veteran's groin, were 
to be rated based upon the resulting limitation on the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Effective August 30, 2002, the rating criteria were revised.  
While the provisions of Diagnostic Code 7805 remained exactly 
the same, the new criteria provide some clarifications which 
are useful in this context.  For example, a superficial scar 
is defined as one not associated with underlying soft tissue 
damage and a deep scar is defined as one associated with 
underlying soft tissue damage.  Because the veteran is shown 
to have some tissue loss, the provisions of the revised 
Diagnostic Code 7801 is for consideration.  Diagnostic Code 
7801 provides that scars, other than those affecting the 
head, face, or neck, that are deep or that cause limited 
motion are rated between 0 to 40 percent disabling, depending 
upon the area of skin affected by the scar.  A 10 percent 
disability rating is to be assigned when the area of skin 
exceeds 6 square inches or 39 sq. cm..  

In evaluating the veteran's inguinal scar, the most important 
points are that he suffers no limitation of function of the 
affected part and that there is no pain in the scar itself.  
Thus, under the older criteria, which have been in force 
throughout most of the time period at issue, a compensable 
evaluation is not warranted.  Under the newer criteria, 
however, the scar may be classified as a "deep" scar, which 
requires consideration under the provisions of the new 
Diagnostic Code 7801.  However, under these provisions, the 
veteran's claim for an increased rating must fail as well, 
because his scar does not affect an area of skin which 
exceeds 6 inches square.  These criteria require a fairly 
mechanical application of the facts of the case to the 
regulation and leave little room for flexibility.  Still, the 
Board finds that the criteria for a compensable evaluation 
are not met or nearly approximated.  Thus, the preponderance 
of the evidence is against the veteran's claim for a 
compensable rating for his inguinal scar and the claim must 
be denied.

The Board observes that the veteran's attorney has argued 
that a compensable rating was warranted at least for the time 
periods when the veteran was recovering from surgery on the 
theory that the scar was certainly tender at those points.  
However sympathetic we may be to this argument, it fails for 
the following reason.  Review of the claims file reveals that 
the veteran was awarded temporary total disability ratings 
for each of the time periods when he was convalescing from 
surgery.  These ratings are assigned without regard to other 
provisions of the rating schedule when it is established that 
the veteran was unable to work due to his convalescence from 
surgery or the like.  "Incompletely healed surgical wounds" 
are one of the items listed in the empowering regulation for 
which this temporary payment is intended to compensate.  
38 C.F.R. § 4.30.  By contrast, assignment of a disability 
rating under the rating schedule, such as Diagnostic Code 
7805, is intended to compensate a recipient for chronic 
disability which is permanent in nature.  


ORDER

An initial disability rating in excess of 30 percent for 
post-operative causalgia of the left ilio-inguinal nerve is 
denied.

A compensable disability rating for an inguinal scar is 
denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

